Exhibit 10.2

Consent To and Assignment of Development Rights

For Development Agreement #618533

Northeast Houston, Texas

CONSENT TO AND ASSIGNMENT OF DEVELOPMENT RIGHTS

(Initial Change of Entity)

This Consent to and Assignment of Development Rights (the “Consent”) is made as
of this 20th day of August, 2014 by and between EL POLLO LOCO, INC., a Delaware
corporation with its principal place of business at 3535 Harbor Blvd, Suite 100,
Costa Mesa, California 92626 (“Franchisor”), and ANIL YADAV, an individual, and
ATOUR EYVAZIAN, an individual, with their principal place of business at 21734
Provincial Blvd., #250, Katy, TX 77450 (referred to herein after collectively as
“Assignor”) and AA POLLO, INC., a Texas corporation, with its principal place of
business at 21734 Provincial Blvd., #250, Katy, TX 77450 (“Assignee”).

RECITALS

A. Franchisor and Assignor are parties to that certain Development Agreement
#618533 dated August 20, 2014 (“Development Agreement”) pertaining to the
development rights to develop twelve (12) El Pollo Loco restaurants located
within the Territory as defined on Exhibit “A” of the Development Agreement.

B. Assignor desires to assign all of his title, rights, privileges and interests
and obligations under the Development Agreement to Assignee and to transfer, and
convey all of his title, rights, privileges, and interests to the Assets of the
Restaurant to Assignee, all in accordance with the assignment provisions of the
Development Agreement.

C. The Development Agreement requires that Assignor first obtain written consent
of Franchisor before undertaking any assignment of the Development Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Recitals A through C above are incorporated herein and by this reference made
a part of this Consent.

2. Subject to the terms and conditions set forth herein, Franchisor does hereby
consent to the assignment by Assignor to Assignee of all of Assignor’s rights,
privileges, interests, and obligations under the Development Agreement.

3. Assignee covenants, warrants and agrees that, as of the date hereof, all of
the obligations, liabilities and provisions of the Development Agreement shall
be fully performed and complied with by Assignee in its capacity as “Developer”
under the Development Agreement.

 

Consent to Assignment of Franchise Rights (Initial Change of Entity)

Page 1 of 4



--------------------------------------------------------------------------------

Consent To and Assignment of Development Rights

For Development Agreement #618533

Northeast Houston, Texas

 

4. Assignee acknowledges and warrants:

a. that the Development Agreement and any related circulars, manuals, lists,
forms and other documents previously transmitted to Assignee have been fully
read and understood; and

b. that Assignee is knowledgeable and experienced in regard to the operation of
an El Pollo Loco restaurant and the Franchisor operating system; and

c. that Assignee is (i) fully aware that the term of the Development Agreement
will terminate on December 25, 2019; (ii) and the Development Fees are fully
earned upon receipt and are non-refundable.

d. that as of August 20, 2014, the ownership interest in AA Pollo, Inc. is held
as follows:

i. Anil Yadav - 75%

ii. Atour Eyvazian - 25%

5. Assignee relies solely upon such independent knowledge and in no respect has
Assignee relied upon any representation, statement, endorsement or promise,
either oral or written, by or on behalf of Franchisor.

6. In consideration of the consent by Franchisor granted herein, Assignor and
Assignee (collectively “Party”) do each hereby waive, release and forever
discharge Franchisor, all Franchisor’s affiliates, and all the respective
directors, officers, employees, attorneys, representatives, and agents of said
corporations, as well as parent corporations, subsidiaries, affiliates and any
other legal entities which it owns or controls, individually or jointly, from
any and all obligations, liabilities, claims, demands, actions and causes of
action in law or in equity of whatever kind or nature arising prior to and
including the date hereof, including, but not limited to, which Party now has or
may hereafter have by reason of any act, omission, event, deed or course of
action having taken place, or which should have taken place, or on account of or
arising out of any claimed violation of the Development Agreement, any claim for
breach of any implied covenant of good faith and fair dealing or any other
claims which relate or refer in any way to the relationship between Franchisor
and Assignee or Franchisor and Assignor which arises on or before the date
hereof insofar as said claims relate to the Development Agreement, the
assignment of Assignor’s title, rights, privileges, interests, and obligations
under the Development Agreement as contemplated in this Consent, or the
Development Agreement or any other agreement between Party or any of them and
the released party or parties, any alleged violation of the California Franchise
Relations Act, any Federal or State antitrust claims except as prohibited by
law. This release extends to claims arising from representations made by the
Franchisor in the Franchise Disclosure Document except as prohibited by law.
Furthermore, it is expressly acknowledged by each of the undersigned that any
and all rights granted under Section 1542 of the California Civil Code are
hereby expressly waived. Such statute reads as follows:

 

Consent to Assignment of Franchise Rights (Initial Change of Entity)

Page 2 of 4



--------------------------------------------------------------------------------

Consent To and Assignment of Development Rights

For Development Agreement #618533

Northeast Houston, Texas

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

7. Assignor and Assignee understand and agree that Assignor shall remain
secondarily liable in the event of any default by the Assignee under the
Development Agreement, and that by entering into this Consent, Assignor and
Assignee fully and unconditionally guarantee the Assignee’s performance and
compliance in all respects with the obligations, liabilities and provisions
thereunder. Assignor further understands and agrees that, to the extent
principals of Assignor have personally guaranteed the performance of Assignor
under the terms and conditions of the Development Agreement, such personal
guarantee shall NOT be modified by this Consent and any such guarantors shall
not be released from liability of any kind or nature by the terms of this
Consent. Franchisor agrees that a copy of any notice of default given to
Assignee by Franchisor shall also be concurrently given to Assignor.

8. This Consent shall inure to the benefit of the successors and assigns of
Franchisor, and to any and all of its affiliates, parents and subsidiaries, and
shall be binding upon the heirs, representatives, successors and assigns of
Assignor and Assignee.

9. Except as modified herein, all the terms and conditions of the Development
Agreement shall be unaffected and remain in full force and effect. All
capitalized terms not otherwise defined in this Consent shall have the meanings
given them in the Development Agreement.

10. The parties hereto acknowledge that they have read and fully understand the
provisions of this Consent and that said provisions constitute a complete and
exclusive expression of its terms and conditions.

11. The parties executing this Consent on behalf of Assignee or Assignor are
duly authorized to do so, and this Consent constitutes a valid and binding
obligation of Developer and of each of the owners.

12. If either party is a Business organization, the party is duly organized and
qualified to do business in the state and any other applicable jurisdiction
within which the Restaurant is located.

13. This Consent shall not be binding upon Franchisor unless and until it shall
have been accepted and signed by authorized officers of Franchisor. The date
upon which this Agreement is signed and dated by authorized officers of
Franchisor will be the “Effective Date”.

14. This Consent may be executed in one or more counterparts, each of which will
constitute an original, but all of which together will constitute but a single
document.

 

Consent to Assignment of Franchise Rights (Initial Change of Entity)

Page 3 of 4



--------------------------------------------------------------------------------

Consent To and Assignment of Development Rights

For Development Agreement #618533

Northeast Houston, Texas

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first above written.

FRANCHISOR:

EL POLLO LOCO, INC., a Delaware corporation

 

By:  

/s/ Jeff Little

Name: Jeff Little Its: Vice President of Development

ASSIGNOR:

ANIL YADAV, an individual

By:  

/s/ Anil Yadav

Name: Anil Yadav, individually ATOUR EYVAZIAN, an individual By:  

/s/ Atour Eyvazian

Name: Atour Eyvazian, individually

ASSIGNEE:

AA POLLO, INC., a Texas corporation

By:  

/s/ Anil Yadav

  Anil Yadav Its:   President, Treasurer & Secretary

 

Consent to Assignment of Franchise Rights (Initial Change of Entity)

Page 4 of 4